Citation Nr: 1744081	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  14-00 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1982 to June 1992, with subsequent service in the United States Air Force Reserves.

This matter comes to the Board of Veterans'Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

As an initial matter, the Board notes that in March 2017 written argument, the Veteran's representative identified the issue of entitlement to an increased rating for posttraumatic arthritis with calcaneal spur of the right ankle as being on appeal.  A review of the record shows, however, that after the Veteran was issued a November 2013 statement of the case (SOC) addressing that issue, along with the issue currently on appeal, the Veteran submitted a December 2013 VA Form 9, substantive appeal, in which he limited his appeal to entitlement to service connection for bilateral hearing loss.  The RO confirmed the withdrawal of the Veteran's claim for an increased rating in an April 2014 correspondence.  Accordingly, that issue is not before the Board.


FINDING OF FACT

The evidence of record does not show the Veteran's hearing impairment meets the criteria for hearing loss disability for VA purposes.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted. 38 U.S.C.A. §§ 1110, 1131, 1157 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385, 4.85 (2016).








REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). November 2010, July 2011, and August 2011 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. 

VA's duty to assist includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). VA obtained the Veteran's service treatment records, treatment records reported by the Veteran, and provided audiological examinations in April 2011 and September 2013. 

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Hearing loss disability is defined by regulation. For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran contends his hearing loss is the result of his years of work as a tactical aircraft maintenance mechanic in active duty and reserve status. 

The evidence of record does not support the Veteran's hearing impairment meets the criteria for hearing loss disability under 38 C.F.R. § 3.385. 

Service treatment records (STRs) do not show auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz to be 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz to be 26 decibels or greater. Speech recognition testing was not completed. The Board recognizes that audiometry testing on July 13, 1988 showed an auditory threshold of 40 decibels at 500 Hertz in the right ear, but because audiometry testing 5 days later showed an auditory threshold of 10 decibels at 500 Hertz in the right ear, and audiometry testing in November 1989 and January 1991 also showed an auditory threshold of 10 decibels at 500 Hertz in the right ear, the Board finds the preponderance of the evidence supports the Veteran's hearing impairment did not meet the requirements of hearing loss disability under 38 C.F.R. § 3.385 in service.

Post-service, the Veteran was provided with VA examinations with audiological testing in April 2011 and September 2013. Audiometry testing did not reflect auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz to be 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz to be 26 decibels or greater. In April 2011, the Maryland CNC speech recognition scores were 96 percent in each ear. In September 2013, the Maryland CNC speech recognition scores were 100 percent in each ear. As such, the Board finds there is no evidence the Veteran's hearing impairment met the requirements of hearing loss disability under 38 C.F.R. § 3.385 post-service.

In his December 2013 VA Form 9, substantive appeal, the Veteran contended that his right and left ear audiometry results should be combined when determining whether he meets the requirements of hearing loss under 38 C.F.R. § 3.385 because he is claiming bilateral hearing loss, not hearing loss in his left ear singularly or right ear singularly. To the contrary, the regulations instruct how hearing impairment is evaluated. The "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination" table is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average for each ear individually. 38 C.F.R. § 4.85(b). The "Percentage Evaluations for Hearing Impairment" table is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing. 38 C.F.R. § 4.85(e). The regulations further instruct that if impaired hearing is service-connected in only one ear, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I. 38 C.F.R. § 4.85(f). The regulations clearly instruct that the ears are to be evaluated separately, even when analyzing a claim for bilateral hearing loss.

The Board reminds the Veteran that should he acquire evidence of his hearing impairment meeting the requirements of hearing loss disability under 38 C.F.R. § 3.385 or experiences worsening hearing loss, he is able to file a claim to reopen his claim for hearing loss. 

In conclusion, the Board finds that evidence of a present disability has not been presented in the Veteran's claim for bilateral hearing loss; and, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and the claim for service connection for bilateral ear hearing must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


